U NITED S TATES N AVY –M ARINE C ORPS
               C OURT OF C RIMINAL A PPEALS
                            _________________________

                                No. 201600044
                            _________________________

                    UNITED STATES OF AMERICA
                                      Appellee
                                           v.
                           WILLIE B. PARIS, JR.
                Chief Warrant Officer 2, U.S. Marine Corps
                                Appellant
                         _________________________
 Appeal from the United States Navy-Marine Corps Trial Judiciary

        Military Judge: Colonel James K. Carberry, USMC.
   For Appellant: Commander Richard E.N. Federico, JAGC, USN .
       For Appellee: Commander Serajul E. Ali, JAGC, USN;
                  Captain Cory A. Carver, USMC.
                      _________________________

                          Decided 22 September 2016
                           _________________________

   Before MARKS, FULTON, GLASER-ALLEN, Appellate Military Judges
                     _________________________

This opinion does not serve as binding precedent, but may be cited
as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.

                           OPINION OF THE COURT
                            _________________________

PER CURIAM:
   A military judge sitting as a general court-martial convicted the
appellant, pursuant to his pleas, of one specification of violating a lawful
general regulation prohibiting fraternization, two specifications of adultery,
an additional specification of fraternization1, and one specification of conduct
unbecoming an officer and gentleman, in violation of Articles 92, 133, and

    1 The separate specifications for fraternization reflected the appellant’s conduct
as a non-commissioned officer and then as a warrant officer.
                      United States v. Paris, No. 201600044


134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 892, 933, and
934 (2012). The military judge sentenced the appellant to 45 days’
confinement and a dismissal. The convening authority (CA) approved the
sentence as adjudged. In accordance with a pretrial agreement, the CA
suspended all confinement over 30 days and the punitive discharge for a
period of six months.
    The appellant alleges that the military judge’s failure to conduct an
adequate inquiry into the pretrial agreement rendered his plea improvident.
We disagree. We find the findings and the sentence are correct in law and
fact and that no error materially prejudicial to the appellant’s substantial
rights occurred. Arts. 59(a) and 66(c), UCMJ.
                               I. BACKGROUND
    Beginning in 2010, the appellant met CB and began a sexual relationship
while both were stationed in Iwakuni, Japan, and both were married to other
people. At the beginning of the sexual relationship, CB was a corporal, and
worked for the appellant. CB’s husband, also a corporal, occasionally worked
for the appellant as well. The appellant and Cpl CB temporarily ended their
relationship in June 2011 when Cpl CB left Iwakuni.
    After completing Warrant Officer Basic School, the appellant received
orders to Yuma, Arizona, where he was again in a leadership position over
Cpl CB and her husband. The appellant and Cpl CB resumed their
inappropriate relationship sometime during 2012 until November 2014. The
relationship ended shortly after Cpl CB disclosed it to her husband.
    The appellant was charged with fraternization, adultery, and conduct
unbecoming an officer and gentleman based on his conduct with Cpl CB. To
dispose of his charges, the appellant entered into a pretrial agreement with
the CA. Both Part I and Part II of the agreement were digitally signed by the
appellant on 21 September 2015. The CA signed the document by hand on 22
September 2015. Both Part I and Part II bear pen-and-ink modifications
purporting to be a counteroffer from the CA. The modifications were initialed
by the staff judge advocate on 22 September 2015 and by the accused on 23
September 2015. The modifications altered the proposed pretrial agreement
in the following ways: First, a provision in which the appellant agreed to
waive his right to an administrative discharge board was removed. Second,
the appellant agreed to go to trial by 2 October 2015. Third, a requirement for
the appellant to submit a resignation request for the good of the service in-
lieu-of further administrative processing by 9 October 2015 was added to
Part II. By the terms of the hand-written modifications, this counteroffer was
to be revoked if not accepted in writing by 23 September 2015.



                                       2
                      United States v. Paris, No. 201600044


    After eliciting a factual basis for the appellant’s guilty pleas, the military
judge discussed the pretrial agreement with the appellant. The military judge
ascertained that the appellant had a copy of the agreement in front of him,
and that he had read it several times. The appellant told the military judge
that his defense counsel had explained each and every provision of the
agreement to him, and that he was convinced that he fully understood the
agreement. Then the military judge discussed the nature of the agreement
with the appellant, explaining that, in exchange for the appellant agreeing to
enter certain pleas to the charges and specifications, the CA promised to
approve no sentence greater than the one set forth in the Part II of the
agreement. The military judge further explained that if the sentence awarded
by the court was greater than the one provided for in the agreement, the CA
would have to reduce the sentence to one no greater than the one in the
agreement. If the adjudged sentence was less than that provided for in the
agreement, the CA would not be permitted to increase the sentence. The
appellant indicated that he understood these provisions.
    Following this discussion, the military judge accepted the agreement and
found that the appellant had knowingly, intelligently, and consciously waived
his rights against self-incrimination, to a trial of facts by the court-martial,
and to confront the witnesses against him. The military judge further found
that the appellant’s pleas were made voluntarily and with a factual basis.
After the announcement of sentence and review of Part I and Part II of the
agreement, the military judge found the pretrial agreement to be in
accordance with public policy and his own notions of fairness.
                                  II. ANALYSIS
    The appellant now alleges that his colloquy with the military judge about
the pretrial agreement raises a substantial basis for questioning the
providence of his guilty pleas. Specifically, the appellant argues that by
failing to ask the appellant about the specific terms of the pretrial agreement,
and instead relying on the appellant’s assurances that he understood the
agreement, the military judge did not ensure that the appellant understood
the agreement. The appellant also argues that the providence of his pleas is
further undercut by the fact that the military judge did not ask the appellant
if he had signed the agreement, or whether he agreed to its terms.
Additionally, the appellant urges that the “oddity” of the dates and initials,
along with the hand-written modifications, justified a deeper inquiry into the
agreement.
    We will not disturb a guilty plea unless the record of trial shows a
substantial basis in law or fact for questioning the guilty plea. United States
v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008).



                                        3
                     United States v. Paris, No. 201600044


    When an accused enters into a pretrial agreement to plead guilty, the
military judge must inquire into the plea agreement to “ensure: (A) That the
accused understands the agreement; and (B) That the parties agree to the
terms of the agreement.” RULE FOR COURTS-MARTIAL 910(f)(4), MANUAL FOR
COURTS-MARTIAL, UNITED STATES (2012 ed.). “If the plea agreement contains
any unclear or ambiguous terms, the military judge should obtain
clarification from the parties. If there is doubt about the accused’s
understanding of any terms in the agreement, the military judge should
explain those terms to the accused.” RCM 910(f)(4), Discussion.
A. The appellant understood the terms of the pretrial agreement
   Although the military judge did not review each individual term of the
pretrial agreement with the appellant on the record, we find no error. See
United States v. Passini, 10 M.J. 108, 108-09 (C.M.A. 1980) (holding that
where “pretrial agreement” provisions are “straightforward and simple . . .
susceptible only to one interpretation” and “it is clear from the record that
the parties assumed that their understanding of the terms and effect of the
pretrial agreement was the same,” the court will not find a guilty plea
improvident even if “the military judge failed to ask the trial and defense
counsel whether their understanding of the pretrial agreement comported
with the judge’s”); accord United States v. Williamson, 4 M.J. 708, 709
(N.C.M.R. 1977) (declining to find guilty plea improvident where the “pretrial
agreement in this case . . . is clear and unambiguous”).
   As in Passini and Williamson, the military judge’s colloquy convinces us
that the appellant understood the agreement, and that he pleaded guilty
voluntarily. As required by the rule, the military judge inquired into the
appellant’s understanding of the agreement. The military judge ascertained
that he had read it, that counsel had explained every term to him, and that
he understood it. We find that the agreement does not contain any unclear or
ambiguous terms, and there have been no disputes between the parties over
the agreement’s terms.
    Neither the modifications to the document nor the dates and initials
accompanying them cause us to doubt the appellant’s understanding of the
agreement. See United States v. Workman, No. 201400080, 2014 CCA LEXIS
519, at 6, unpublished op. (N-M. Ct. Crim. App. 29 July 2014) (per curium)
(“Ordinarily, a military judge is not required to inquire into deleted
provisions; they are no longer part of the PTA.”). The appellant does not
claim to have had an erroneous understanding of the agreement and does not
claim that the CA has breached any term of the agreement.




                                      4
                       United States v. Paris, No. 201600044


B. The appellant signed the agreement and agreed to its terms
   The appellant alleges that the military judge erred by failing to ask the
appellant if he signed the agreement and if he agreed to the terms of the
agreement. We disagree. See United States v. Dinkel, 13 M.J. 400, 401
(C.M.A. 1982) (declining to find plea improvident even though the military
judge failed to “specifically advert to t[he] clause in his inquiry” (of appellant)
that the pretrial agreement “contains all the promises made to me or by me
concerning my plea of guilty and there are no terms or conditions placed upon
my offer to plead guilty which are not contained in this agreement”); United
States v. Gilmore, No. 9900536, 2000 CCA LEXIS 389, at *8-9 (Army Ct.
Crim. App. 31 July 2000), unpublished op. (declining to find the appellant’s
plea improvident where the military judge “fail[ed] to obtain the appellant’s
personal concurrence” with the sentence limitation portion of the pretrial
agreement after reading it into the record following sentencing).
    Upon beginning the session and in the presence of both parties, the
military judge recounted that the parties had informed him that they had
reached a pretrial agreement. The pretrial agreement bears the appellant’s
digital signature and his initials in pen accompanying the modifications. The
accused personally entered his pleas and agreed that he was requesting trial
by military judge alone as part of a pretrial agreement he had with the CA.
Both of the appellant’s defense counsel were with the appellant during the
discussion of his agreement. In the presence of counsel, he agreed that he
understood the rights he was giving up in the agreement, and that he had
discussed these matters with his two counsel. The appellant neither denies
that the signatures are his nor alleges that he did not in fact agree to the
terms in the agreement. The record convinces us that the appellant signed
the agreement after agreeing to its terms, including the terms expressed in
the handwritten modifications to the document.
                                III. CONCLUSION
   The findings of guilty and sentence are affirmed.
                                 For the Court



                                 R.H. TROIDL
                                 Clerk of Court




                                        5